


109 HCON 408 PCS: Commending the Government of Canada for its

U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		Calendar No. 508
		109th CONGRESS
		2d Session
		H. CON. RES. 408
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 14, 2006
			Received
		
		
			June 29, 2006
			Placed on the calendar
		
		CONCURRENT RESOLUTION
		Commending the Government of Canada for its
		  renewed commitment to the Global War on Terror in Afghanistan.
		  
	
	
		Whereas twenty-four Canadian citizens were killed as a
			 result of the September 11, 2001, terrorist attacks on the United
			 States;
		Whereas the people of Gander, Newfoundland, provided food,
			 clothing, and shelter to thousands of stranded passengers and temporary
			 aircraft parking to thirty-nine planes diverted from United States airspace as
			 a result of the September 11, 2001, terrorist attacks on the United
			 States;
		Whereas the Government of Canada, as led by former Prime
			 Ministers Jean Jacques Chrétien and Paul Martin and continued by Prime Minister
			 Stephen Harper, has provided humanitarian, diplomatic, and security personnel
			 on the invitation of the Government of Afghanistan since 2001;
		Whereas Canada has pledged $650,000,000 in development aid
			 to Afghanistan;
		Whereas Afghanistan is Canada's largest recipient of
			 bilateral development aid;
		Whereas Canada has stationed approximately 2,300 defense
			 personnel who comprise Task Force Afghanistan, in order to improve security in
			 southern Afghanistan, particularly in the province of Kandahar;
		Whereas Canada has over 70 diplomatic officers worldwide
			 who are dedicated to growing democracy and equality in Afghanistan;
		Whereas at least seventeen Canadians have given the
			 ultimate sacrifice in the Global War on Terror;
		Whereas Canada's commitment to the Government of
			 Afghanistan, under the leadership of Prime Minister Hamid Karzai, was due to
			 expire in February 2007;
		Whereas on May 17, 2006, the Canadian Government led by
			 Prime Minister Stephen Harper requested that the Canadian House of Commons
			 extend Canada's commitment in the Global War on Terror;
		Whereas on May 17, 2006, the Canadian Parliament voted to
			 extend peace and security operations in Afghanistan until 2009, to increase its
			 development assistance by $310 million, and to build a permanent and secure
			 embassy in Afghanistan to replace its current facility; and
		Whereas this was the latest sign of the renewed commitment
			 of numerous United States allies in the Global War on Terror: Now, therefore,
			 be it
		
	
		That Congress—
			(1)commends the Government of Canada for its
			 renewed and long-term commitment to the Global War on Terror;
			(2)commends the leadership of former Canadian
			 Prime Ministers Jean Jacques Chrétien and Paul Martin and current Prime
			 Minister Stephen Harper for their steadfast commitment to democracy, human
			 rights, and freedom throughout the world;
			(3)commends the Government of Canada for
			 working to secure a democratic and equal Afghanistan;
			(4)commends the Government of Canada's
			 commitment to reducing poverty, aiding the counternarcotics efforts through
			 counterterrorism and counterinsurgency campaigns, and ensuring a peaceful and
			 terror-free Afghanistan;
			(5)commends the Government of Canada for its
			 three-pronged commitment to Afghanistan: diplomacy, development, and defense;
			 and
			(6)expresses the gratitude and appreciation of
			 the United States for Canada's enduring friendship and leadership in the Global
			 War on Terror in Afghanistan.
			
	
		
			Passed the House of
			 Representatives June 13, 2006.
			Karen L. Haas
			Clerk.
		
	
	
		June 29, 2006
		Placed on the calendar
	
